In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00052-CR

CHANTEL MARIAH SEGURA, Appellant           §   On Appeal from the 415th District Court

                                           §   of Parker County (CR19-0705)

V.                                         §   July 21, 2022

                                           §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The trial court’s judgment is modified to delete

the checkmarks next to “repayment of reward fine – as Cond of CS (Art.

42A.301(b)(17), Code Crim. Proc.)” and “repayment of reward fine – as Cond of CS

(Art. 42A.301(b)(20) Code Crim. Proc.).” The trial court’s judgment is also modified

to delete the $10 courthouse-security charge and to replace that charge with a $5

courthouse-security charge; to delete the $185 consolidated-court-costs charge and to
replace that charge with a $133 consolidated-court-costs charge; and to delete from

the bill of costs the $1 county-jury-fund fee and the $25 county-specialty-court-fund

fee. It is ordered that the judgment of the trial court is affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr